                  Case 20-11043-RAM                   Doc 17          Filed 02/20/20    Page 1 of 3



                                                  JEWELRY INVENTORY

DEBTOR: George De Armas

Quantity        Style of Jewelry                 Description of Item                             Estimated Value

                         Earrine:s
                Platinum                                                   ..

                Gold                              IOK 14K 18K 24K
                Silver
                Gold Plated
                Silver Plated
                Pearl
                Precious Stones                  (Specify Carat)
                Fantasy/Costume
                Other

                        Chains(s)
                Platinum
                Gold                              IOK 14K 18K 24K
                Silver
                Gold Plated
                Silver Plated
                Fantasy/Costume
                Other

                       Bracelet(s)
                Platinum
                Gold                              IOK 14K 18K 24K
                Silver
                Precious Stones                  (Specify Carat)
                Fantasy/Costume
                Other

                         Rine:(s)
                Platinum
                Gold                              IOK 14K 18K 24K
                Silver
                Precious Stones                  (Specify Carat)                                     .
      I         Wedding Band                             /-o/~                                     <i. ·-Z 0
                Fantasy/Costume                                   -                                I
                Other

          /              Watch( es)              Model:       ~;it?{.J           [)) ,,?- JV.L   -hvl   .t   /J,,f)   D
                                                 Model:                                                 r
                                                                                                                          II
                                                 Model:

D   Debt0r's fotal Value of Jewelry
D   Goods Secured by Liens with Creditor(s) _ _ _ _ _ _ _ __
D   Debtor owns no Jewelry


S:\Forms\Bankruptcy\Chapter 7\0ffice FormsVewelry inventory.doc
                 Case 20-11043-RAM                 Doc 17          Filed 02/20/20            Page 2 of 3
                                          ELECTRONICS INVENTORY

Debtor(s) name(s): George De Armas

   Living Room
    Item         Quantity     $
   TV                I         /J; tJ t                                                2nd Bedroom
                                             Miscellaneous items                       Item
   DVD/Blue          I
                                             Item         Quantity      $              TV
   ray
                                             Musical                                   DVD/Blue ra
   Stereo                                    instrument
   Surround                                                                            Surround
                                             s
   Sound                                                                               Sound
                                             Cell
                                             phones                I   I 'D   c
                                             Karaoke                                   yd Bedroom
                                             Machine
                                             Gaming
                                             Svstems
                                             Games
                                             Gaming
   Monitor                                   System
   Printer/fax                               Accessories
   TV                                        Cameras            }       ~   [)-(
   scanner                                                                             4thBedroom
   Surround                                                                            Item
   Sound                                                                               TV
                                            Master Bedroom
                                            Item          Quan tit                     VCR/DVD
                                            TV                                         Surround
                                                                                       Sound
                                            ra



  ~ Total Value of Electronics:                                                               $

   D   Goods secured by liens with creditors:                                                 $       (?2
                                                                                              $ ____;_ _ _ __
                                                                                              $ _ _ _ _ __
                                                                                              $ _ _ _ __

   D   Total Value of Unsecured Electronics:                                      G D ()
                                                                                   $              )

   ~Jo;nt wWJ.J.;1 non-filing spouse; O< ( I eo-tenant. Debto< eJa;ms V. ;ntmst $ ~
   D Debtor owns no electronics_



   S:\staff\MAR\CH 7\SIGNING PACKET\10-Electronics Inventory.doc
                  Case 20-11043-RAM                   Doc 17        Filed 02/20/20            Page 3 of 3
                                          FURNITURE INVENTORY

Debtor(s) name(s):          George De Armas

   Living Room
   Item
   Sofa/
   Loveseat
   Chairs
                        ,
                Quantity $
                              1;0v
                                              Kitchen
                                              Item
                                                                                        2nd Bedroom



   Recliners                                  Microwave
   Tables      urn't~ I    IUD                Dishwasher                                Mirror
   Wall Unit                                  Toaster                                   Ni htstands
                                              Oven                                      Armoire/wall
                                              Toaster                                   unit
   Dinin Room                                 Kitchenware
   Item
   Tables                                                                               yd Bedroom
   Chairs                                                                               Item
   China                                                                                Bed
   Cabinets                                                                             Dresser/drawer
   China sets                                                                           chest
                                                                                        Mirror
                                              Lawnmower                                 Ni htstands
   Familv Room                                Decorative         Misc.                  Armoire/wall
   Item        Quantity         $                                                       unit
                                              Items
   Sofa
   Chairs                                                                               4thBedroom
   Tables                                                                               Item
   Desk                                                                                 Bed
                                              Master Bedroom                            Dresser/drawer
   Bookshelves
   /Wall units                                Item                 Quantity      $      chest
                                              Bed                        I       101
                                                                                        Mirror
                                              Dresser/drawers                I   10'-   Ni htstands
                                              Mirror                                    Armoire/wall
                                              Nightstands                               unit
                                              Armoire/wall
                                              unit



   fsl Total Value of Household Goods:                                                        $    t:?z6o
   0   Goods secured by liens with creditors:------------- $ _ _0~"­
                                                                                              $
                                                                                              $ _ _ __
                                                                                              $ _ _ _ _ __

   0   Total Value of Unsecured Household Goods:                                              $

~Joint with ~on-filing spouse; or [ ) co-tenant. Debtor claims Yz interest $
   0   Debtor owns no furniture------------------------!--+-----




   S:\Fonns\Bankruptcy\Chapter 7\0ffice Fonns\Fumiture Inventory-NEW"doc
